In the
United States Court of Appeals
For the Seventh Circuit

No. 99-3499

Audrey McBrearty, et al.,

Plaintiffs-Appellants,

v.

Brian Perryman, District Director,
mmigration and Naturalization Service;
and United States of America,

Defendants-Appellees.



Appeal from the United States District Court
for the Northern District of Illinois, Eastern Division.
No. 99 C 5561--Robert W. Gettleman, Judge.


Argued April 25, 2000--Decided May 11, 2000



 Before Posner, Chief Judge, and Easterbrook and Evans,
Circuit Judges.

 Posner, Chief Judge. The plaintiffs sought
judicial review of the refusal by the district
director of the immigration service to adjust
their status to that of lawful permanent
residents of the United States. 8 U.S.C. sec.
1255. The district court dismissed the suit for
want of jurisdiction, noting that 8 U.S.C. sec.
1252(a)(2)(B) provides that "notwithstanding any
other provision of law, no court shall have
jurisdiction to review . . . any judgment
regarding the granting of relief under" section
1255. The plaintiffs were winners in the "visa
lottery" that the government operates (see 8
U.S.C. sec.sec. 1153(c), 1154(a)(G), 1255(i); 62
Fed. Reg. 45004, 45005), but winners do not
automatically become lawful permanent residents.
They must petition the Attorney General under
section 245 of the Immigration and Nationality
Act, 8 U.S.C. sec. 1255, for adjustment of their
status to that of permanent resident. The
district director denied the plaintiffs’
applications on a variety of grounds, primarily
as untimely--they had sought to have their
applications to participate in the visa lottery,
though filed with the State Department (as
required), treated as the applications to the
Attorney General for adjustment of status after
they won the lottery that are required by 8
U.S.C. sec. 1255(i).

 The suit was premature, since, as the plaintiffs
acknowledge, they could obtain review of the
district director’s decision by the Board of
Immigration Appeals if and when the immigration
service institutes removal (i.e., deportation)
proceedings against them. See 8 U.S.C. sec.
1252(a)(1); 8 C.F.R. sec.sec. 240.15,
245.2(a)(5)(ii). They thus have failed to exhaust
their administrative remedies. The suit is also
barred by the door-closing statute quoted above.
Although such statutes are often interpreted as
being inapplicable to constitutional challenges,
e.g., Czerkies v. U.S. Department of Labor, 73
F.3d 1435, 1439 (7th Cir. 1996) (en banc);
LaGuerre v. Reno, 164 F.3d 1035, 1040 (7th Cir.
1998); Stehney v. Perry, 101 F.3d 925, 934 (3d
Cir. 1996), the plaintiffs acknowledge that their
suit presents no constitutional issue. The door-
closing statute therefore means what it says.

 The suit and appeal are thoroughly frivolous,
and these abuses of judicial process are
compounded by a flagrant violation of our Rule
30, which requires an appellant to include in the
appendix to his opening brief the opinion,
whether written or (as in this case) oral, of
which appellate review is sought. It is not
included; nor even the district court’s order
dismissing the suit; yet the brief contains the
sworn assurance of the plaintiffs’ counsel that
everything required by the rule is contained in
the appendix. We direct him to show cause within
14 days why he (and/or the plaintiffs) should not
be sanctioned for filing a frivolous appeal and
for violating our rules.

 The dismissal of the suit is

Affirmed.